DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 10/13/2022.
Applicant’s arguments/remarks made in amendment filed 10/13/2022

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claims 1, 3, 6-7, 10, 12, and 17 are amended.
Claims 2 and 11 are cancelled.
Claims 1, 3-10, and 12-22 are presented for examination.
Examiner notes the amendments to claim 3 and 12.  The objections to claims 3 and 12 are withdrawn.
Response to Arguments
Applicant presents several arguments. Each is addressed.
Applicant’s arguments combined with amendments, that claims 1, 3-10, and 12-22 recite patent-eligible subject matter are persuasive. (Remarks, page 8, paragraph 3, line 1.)  The rejections under 35 U.S.C. § 101 are withdrawn. 
Applicant argues that amended “independent claims 1, 10, and 17 as presented are novel over the art of record and that these claims are therefore in condition for allowance.” (Remarks, page 15, paragraph 3, line 1.) However, the arguments are moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection.
Applicant argues that in view of the amendments, “Each of the dependent claims, on their own merits and in view of their dependence on claims 1, 10, and 17, are respectfully believed to be similarly novel and patentable over the art of record.” (Remarks, page 15, paragraph 4, line 1.)  However, independent claims 1, 10, and 17 remain rejected. Therefore, the claims dependent from claims 1, 10, and 17 remain rejected.  See detailed rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 10, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being as being unpatentable over Chu et al (Detecting Automation of Twitter Accounts: Are You a Human, Bot, or Cyborg?, herein Chu), Podpora et al (Policy-based Self-configuration of Autonomous Systems Information Inputs, herein Podpora), Jin et al (Evasive Bots Masquerading as Human Beings on the Web, herein Jin), and Raghavan et al (Coupled Hidden Markov Models for User Activity in Social Networks, herein Raghavan). 
Regarding claim 1,
	Chu teaches a method, by a processor,
	for implementing identification of predictive models in a computing environment (Chu, Fig. 10, and page 818, column 1, paragraph 2, line 1 “This section describes our automated system for classification of Twitter users.  The system classifies Twitter users into three categories: human, bot, and cyborg.”

    PNG
    media_image1.png
    373
    666
    media_image1.png
    Greyscale

In other words, automated system is a method by a processor, and classifies Twitter users is identification of predictive models in a computing environment.),comprising: 
	receiving one or more time series of actions associated with input data, wherein each of the actions is executed by one of a plurality of decision makers (Chu, Fig. 10, And, page 811, column 1, paragraph 1, line 2 “The popularity and open structure of Twitter have attracted a large number of automated programs, known as bots, which appear to be a double-edged sword to Twitter.  Legitimate bots generate a large amount of benign tweets delivering news and updating feeds, while malicious bots spread spam or malicious contents.  More interestingly, in the middle between human and bot, there has emerged cyborg referred to as either bot-assisted human or human-assisted bot.” In other words, tweets is one or more time series of actions, content of the tweet is associated with input data, and each tweet comes from a human, bot, and cyborg is each of the actions is executed by one of a plurality of decision makers.);
	[receiving a specification of a switching policy constraining a number of decisions able to be made by each of the plurality of decision makers, wherein only a single decision maker of the plurality of decision makers is allowed to make decisions at any given time, and wherein]
	[the single decision maker makes an unknown number of consecutive decisions until the switching policy transfers the decision making to a next decision maker of the plurality of decision makers at an unknown time instance;]
[monitoring behavior of each of the plurality of decision makers as the consecutive decisions are made; and]
[executing machine learning logic to train one or more non-deterministic models using examples selected from a sequence of outcomes from the decisions of each of the plurality of decision makers, wherein] 
[the one or more non-deterministic models are generated for each decision maker according to the monitored behavior] 
[to automatically predict an outcome of those of the decisions, with respect to the input data, that depend on a state of the system affected by the decisions.]
	Thus far, Chu does not explicitly teach receiving a specification of a switching policy constraining a number of decisions able to be made by each of the plurality of decision makers, wherein only a single decision maker of the plurality of decision makers is allowed to make decisions at any given time.
	Podpora teaches receiving a specification of a switching policy constraining a number of decisions able to be made by each of the plurality of decision makers, wherein only a single decision maker of the plurality of decision makers is allowed to make decisions at any given time (Podpora, page 845, paragraph 1, line 1 “In this paper the idea of Policy-based Input Selector, which is a framework of a highly flexible modular software interface was presented.  The Policy-based Input Selector allows run-time context-sensitive and self-acting reconfiguration of information inputs in cognitive systems.” And, page 845, column 1, paragraph 4, line 1 “Robots, and in particular – autonomous and intelligent robots, would be much more fail-proof if they were able to autonomously and in run-time mode reconfigure (or replace) the input processing procedures in order to change the preferred data input source.” And, specification of the instant application, paragraph [0067], line 1 “Furthermore, the switching policy governs, how it is decided, which decision maker will make the next decision. For example, the policy can be completely unknown, or it can state that each decision maker gets to make at least N consecutive decisions, or it can state that after certain decisions, only a subset of decision makers may be active.” And, specification, paragraph [0003], line 2 “In one embodiment, by way of example only, a method for identifying non-deterministic models of individual decision makers in an environment with multiple decision makers in a computing environment, again by a processor, is provided.” And, specification, paragraph [0082], line  3 “In one aspect, the additional input may include data that indicates that the driver drives manually at certain times, the driver follows one or more instructions of an in-car sat-nav while operating the vehicle, and the input data may include data indicating the vehicle was operating in the self-driving mode rather than the manual driving mode.” Examiner notes that the “decision makers” include humans as well as non-human non-deterministic decision makers.  The claimed invention is not directed to any of the different potential decision makers, but instead to developing a non-deterministic model of them.  Therefore, receiving a specification that constrains the number of decisions each decision maker makes is effectively only describing where the input data (decisions) is coming from.  In other words, policy-based input selector is a specification of a switching policy, and preferred data input source is only a single decision maker of the plurality of decision makers is allowed to make decisions at any given time.), and wherein
	Podpora teaches the single decision maker makes an unknown number of consecutive decisions until the switching policy transfers the decision making to a next decision maker of the plurality of decision makers at an unknown time instance (Podpora, See above mapping, and, page 845, column 2, paragraph 5, line 1 “In the Fig. 1 a simplified scheme of policy-based dynamically-configurable logic was illustrated.”  And page, 846, column 2, paragraph 2, line 1 “Policy-based input selection and switching can be easily achieved by implementation of the basic functionality of policy-based system wrapper to an interface between sensors and system (Fig. 3).” Examiner is interpreting that dynamically configurable as meaning that configurations, such as where the input is coming from, can be updated/changed during runtime at any given time, thereby being for an unknown number of decisions and for an unknown amount of time. In other words, policy-based dynamically-configurable is an unknown number of decisions at an unknown time instance (because of dynamic), preferred data input source is single decision maker makes consecutive decisions until switching policy transfers to a next decision maker.);
	Both Chu and Podpora are directed to autonomous systems.  Chu teaches modeling behavior based on sequences of actions as input, but does not explicitly teach providing a specification that controls where/when the input comes from.  Podpora teaches receiving sequences of data from multiple sources and a switching policy that dynamically determines where/when the information inputs come from.  In view of the teaching of Chu, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Podpora into Chu.  This would result in being able to specify where the input data comes from using a switching policy in order to create models.
	One of ordinary skill in the art would be motivated to do this to increase the flexibility and resilience of the system. (Podpora, page 845, column 1, paragraph 4, line 1 “…autonomous and intelligent robots, would be much more fail-proof if they were able autonomously and in run-time mode to reconfigure (or replace) the input processing procedures in order to change the preferred data input source.”)
	Thus far, the combination of Chu and Podpora does not explicitly teach monitoring behavior of each of the plurality of decision makers as the consecutive decisions are made
	Jin teaches monitoring behavior of each of the plurality of decision makers as the consecutive decisions are made (Jin, page 11, column 1, paragraph 1, line 1 “Unlike HIPs, human observational proofs (HOPs) take a non-interactive approach, passively monitoring input behaviors.  Thus, it is suitable for continuous bot detection.”  In other words, monitoring input behaviors is monitoring behavior, humans and bots are a plurality of decision makers, and continuous bot detection is as the consecutive decisions are made.) ; and
	Jin teaches executing machine learning logic to train one or more non-deterministic models using examples selected from a sequence of outcomes from the decisions of each of the plurality of decision makers  (Jin, page 5, column 1, paragraph 4, line 1 “We implemented a prototype of the evasive bot system that supports multiple web agents.  Conceptually, the framework is a continuous learning system.” And, page, 2, column 1, paragraph 4, line 5 “Detectors learn and build the classifier function  F: (X,Y) -> {0,1} from a training set of (Xh, Yh) from H, compared with (Xr,Yr) generated from R.” And, Algorithm 1, 

    PNG
    media_image2.png
    718
    575
    media_image2.png
    Greyscale

In other words, continuous learning system is machine learning logic, training is train, ModelPool is one or more non-deterministic models, and sequence of human user data is using examples from a sequence of outcomes from  the decisions of each of the plurality of decision makers.), wherein
	Jin teaches the one or more non-deterministic models are generated for each decision maker according to the monitored behavior (Jin, Algorithm 1, “ModelPool”, and “Result: A sequence of the best model and its parameter estimation <M, P>” In other words, ModelPool is one or more non-deterministic models, and best model is one or more non-deterministic models are generated for each decision maker according to the monitored behavior.)
	Both Jin and the combination of Chu and Podpora, are directed to modeling non-deterministic models, among other things. The combination of Chu and Podpora teaches identification of predictive models by receiving time series data and using a switching policy for the input from a plurality of decision makers, but does not teach monitoring behavior of the decision makers and executing machine learning logic to train one or more non-deterministic models according to the monitored behavior.  Jin teaches monitoring behavior of decision makers and executing machine learning logic to train one or more non-deterministic models according to the monitored behavior but does not explicitly teach identification of predictive models by receiving time series data using a switching policy for the input.  In view of the teaching of the combination of Chu and Podpora, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jin into the combination of Chu and Podpora.  This would result in identification of predictive models by receiving time series data and using a switching policy for the input from a plurality of decision makers and then monitoring the behavior of the multiple decision makers and executing machine learning logic to train the non-deterministic models. 
	One of ordinary skill in the art would be motivated to do this in order to reduce the negative impacts of web bot activities. (Jin, page 1, paragraph 2, line 3 “Although automating online activity has improved the intelligence, performance, and efficiency of online systems, web bots also have significant negative impacts on Internet service providers and users.  For example, in August 2012 it was reported that 80% of the clicks that a startup company paid for came from Facebook bots [1].”) 
	Thus far, the combination of Chu, Podpora, and Jin does not explicitly teach to automatically predict an outcome of those of the decisions, with respect to the input data, that depend on a state of the system affected by the decisions.
	Raghavan teaches to automatically predict an outcome of those of the decisions, with respect to the input data, that depend on a state of the system affected by the decisions (Raghavan, Fig.1, Fig. 2, and page 1, column 1, paragraph 1, line 3 “Previous models of user activities have discarded the potential influence of a user’s network structure on his temporal activity patterns.  Here we address this shortcoming and suggest an alternative approach based on coupled Hidden Markov Models (HMM), where each user is modeled as a hidden Markov chain, and the coupling between different chains is allowed to account for social influence.  We validated the model using a significant corpus of user activity trace on Twitter, and demonstrate that the coupled HMM explains and predicts the observed activity profile more accurately than a renewal process-based model or a conventional uncoupled HMM, provided that the observations are sufficiently long to ensure accurate model learning.”

    PNG
    media_image3.png
    280
    559
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    479
    622
    media_image4.png
    Greyscale

In other words, predicts the observed activity is predict an outcome, user activities is input data, and influence of user’s network structure is depend on a state of the system affected by the decisions.)
	Both Raghavan and the combination of Chu, Podpora, and Jin are directed to monitoring the behavior of multiple decision makers in order to develop non-deterministic models, among other things.  The combination of Chu, Podpora, and Jin teach monitoring the behavior of multiple decision makers by using an input switching policy in order to develop non-deterministic models of the multiple decision makers and executing machine learning logic to train the non-deterministic models, but does not explicitly teach doing this for the purpose of predicting the outcome of decisions with respect to the input data and the state of the system. Raghavan teaches developing non-deterministic models (in this case, Twitter users) for the purpose of predicting the outcome of decisions with respect to the input data and the state of the system, but does not teach executing machine learning logic to train the non-deterministic models with the use of an input switching policy.  In view of the teaching of the combination of Chu, Podpora, and Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Raghavan into the combination of Chu, Podpora, and Jin.  This would result in monitoring the behavior of multiple decision makers by using an input switching policy in order to develop non-deterministic models of the multiple decision makers and executing machine learning logic to train the non-deterministic models for the purpose of predicting the outcome of decisions with respect to the input data and the state of the system.
	One of ordinary skill in the art would be motivated to do this because including the effects of the state of the overall system in the modeling will improve the accuracy of the modeling. (Raghavan, page 1, column 2, paragraph 3, line 1 “Despite recent progress, however, open questions remain.  Most remarkably, existing studies so far have discarded the role of the social network where the user activity takes place, instead describing each user via an independent stochastic process. On the other hand, it is clear that social interactions on networks affect user activity, and discarding these interactions should generally lead to sub-optimal models. The main contribution of this paper is to develop a computational model of user activity which explicitly takes into account the interaction between users by introducing a coupling between corresponding stochastic processes.  Specifically, we propose a coupled Hidden Markov Model to describe interconnected dynamics of user activity.”) 
Regarding claim 3,
The combination of Chu, Podpora, Jin, and Raghavan teaches the method of claim 1, 
further including describing each of the one or more time series actions according to a categorical variable, a continuous variable, or a combination thereof. (Chu, Fig. 10, And, paragraph 1, line 2 “The popularity and open structure of Twitter have attracted a large number of automated programs, known as bots, which appear to be a double-edged sword to Twitter.  Legitimate bots generate a large amount of benign tweets delivering news and updating feeds, while malicious bots spread spam or malicious contents.  More interestingly, in the middle between human and bot, there has emerged cyborg referred to as either bot-assisted human or human-assisted bot.” And, page 818, paragraph 3, line 1 “The entropy component uses corrected conditional entropy to detect periodic or regular timing, which is a sign of automation.  The spam detection component uses a variant of Bayesian classification to detect text patterns of known spam on Twitter.  The account properties component uses account-related properties to catch bot deviation from the normal human distribution. Lastly, the decision maker based on Random Forest algorithm analyzes the features identified by the other three components and makes a decision: human, cyborg, or bot.”   In other words, decision maker…analyzes…makes a decision is describing each of the one or more time series of actions,  input (tweets) is one or more time series of actions, and periodic or regular timing, text patterns, deviation from the normal human distribution, and features is according to a categorical variable, continuous variable, or a combination thereof.) 
Regarding claim 4,
	The combination of Chu, Podpora, Jin, and Raghavan teaches the method of claim 1,
	further including receiving a specification of a structure of a decision model employed by each one of the plurality of decision makers. (Chu, page 812, column 1, paragraph 2, line 1  “In this paper, we first conduct a series of measurements to characterize the differences among human, bot, and cyborg in terms of tweeting behavior, tweet content, and account properties.  By crawling Twitter, we collect over 500,000 users and more than 40 million tweets posted by them. Then, we perform a detailed data analysis, and find a set of useful features to classify users into three classes.  Based on the measurement results, we propose an automated classification system…” In other words, users are decision makers, and set of useful features to classify users is specification of a structure of a decision model employed by each one of the plurality of decision makers.).
Regarding claim 7,
	The combination of Chu, Podpora, Jin, and Raghavan teaches the method of claim 1,
	wherein the non-deterministic models are probabilistic such that the decisions have a fixed probability [depending on the state of the system affected by the decisions (see Raghavan, Fig.1, Fig. 2, and page 1, column 1, paragraph 1, line 3), page 11 of office action]   (Jin, page 3, column 1, paragraph 1, line 4 “In this scenario, widely used distribution models like uniform, Pareto, or Weibull distributions [7] are assumed.”  In other words, models are models, and distribution models like uniform, Pareto, or Weibull distributions are probabilistic such that the decisions have a fixed probability depending on a state of the system.).
Claims 10, 12, and 13 are system claims corresponding to method claims 1, 3, and 4, respectively.  Outside of that, they are the same.  It is implicit that a computer implemented method requires a system of one or more computers with executable instructions to implement the method.  Therefore, claims 10, 12, and 13 are rejected for the same reasons as claims 1, 3, and 4, respectively.
Claims 17, 18, and 19 are computer program product claims that correspond to method claims 1, 3, and 4 respectively.  Otherwise, they are the same.  It is implicit that a computer implemented method requires a non-transitory computer readable medium in order to execute.  It is also implicit that a computer implemented method produces a computer program product.   Therefore, claims 17, 18, and 19 are rejected for the same reasons as claims 1, 3, and 4, respectively.
Claims 5, 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Podpora, Jin, and Kuhn et al (Adding Attributes to Role-Based Access Control, herein Wang.)
Regarding claim 5,
	The combination of Chu, Podpora, Jin, and Raghavan teaches the method of claim 1,
	Thus far the combination of Chu, Podpora, Jin, and Raghavan does not explicitly teach further including defining the switching policy enabling each of the plurality of decision makers to provide the decisions at selected time instances.
	Kuhn teaches further including [defining the switching policy (see Podpora page 845, paragraph 1, line 1], page 6 of office action] enabling each of the plurality of decision makers to provide the decisions at selected time instances.  (Kuhn, page 1, paragraph 3, line 2 “…RBAC controls all access through roles assigned to users.” And, page 1, paragraph 8, line 4 “Rules specify conditions under which access is granted or denied. For example, a bank might allow access if the subject is a teller working between the hours of 7:30 am to 5:00 pm, or the subject is a supervisor or auditor working those same hours who also has management authorization.” In other words, users are decision makers, and allow access… between the hours of 7:30 am to 5:00 pm is enabling a plurality of users access at selected time instances.)  
	Both Kuhn and the combination of Chu, Podpora, Jin, and Raghavan are directed to monitoring access to computer networks, among other things.  In view of the teaching of the combination of Chu, Podpora, Jin, and Raghavan, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuhn into the combination of Chu, Podpora, Jin, and Raghavan.  This would result in being able to identify selected times when users could access a system. 
	One of ordinary skill in the art would be motivated to do this because doing this would allow for effective access to a system which would allow for better modeling and enhanced control of the computing environment. (Kuhn, page 1, line 1 “Merging the best features of RBAC and attribute-based systems can provide effective access control for distributed and rapidly changing applications.”) 
Regarding claim 6,
	The combination of Chu, Podpora, Jin, and Kuhn teaches the method of claim 5,
further allowing [for the switching policy (see Podpora page 845, paragraph 1, line 1], page 6 of office action] to enable each of the plurality of decision makers to provide the decisions at the selected time instances to depend on the state of the system affected by the decisions.  (Specification of the instant application, paragraph [0018], line 1 “In one aspect, the non-deterministic models are probabilistic in that the decisions are taken with a fixed probability depending on the state of the system affected by the decisions. The non-deterministic models may suggest scores for decisions that depend on the state of the system affected by the decisions.” Examiner notes that this is the only place in the specification where a state of the system is mentioned. There is no further explanation as to what a state of the system means. As such “state of the system” is broad.  Examiner is interpreting that the meaning of “state of the system affected by decisions” is when the system is operational and available. See above mapping of claim 5.)
Claim 14 is a system claim corresponding to method claim 5.  Otherwise they are the same.  Therefore, claim 14 is rejected for the same reasons as claim 5.
Claim 20 is a computer program product claim corresponding to method claim 5.  Otherwise, they are the same. Therefore, claim 20 is rejected for the same reasons as claim 5. 
Claims 8, 9, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Podpora, Jin, and Feng et al (Retweet or not? Personalized Tweet Re-ranking, herein Feng).
Regarding claim 8,
The combination of Chu, Podpora, Jin, and Raghavan teaches the method of claim 1,
Thus far, the combination of Chu, Podpora, Jin, and Raghavan does not explicitly teach wherein the non-deterministic models suggest scores for those of the decisions that depend on the state of the system affected by the decisions.
Feng teaches wherein the non-deterministic models suggest scores for those of the decisions that depend on the state of the system affected by the decisions. (Feng, page 577, column 1, paragraph 1, line 6 “Since retweet history reveals users’ personal preference for tweets, we study how to learn a predictive model to rank the tweets according to their probability of being retweeted.” In other words, rank the retweets according to their probability of being retweeted is scores for those of the decisions that depend on the state of the system affected by the decisions.)
Both Feng and the combination of Chu, Podpora, Jin, and Raghavan are directed to using non-deterministic predictive models for predicting future events such as retweets.  In view of the teaching of the combination of Chu, Podpora, Jin, and Raghavan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Feng into the combination of Chu, Podpora, Jin, and Raghavan.  This would result in being able to suggest scores for decisions depending on the state of the system.
One of ordinary skill in the art would be motivated to do this because Tweets are typically ranked based on chronological order which is not specific to user interests.  Due to the large number of Tweets, it would be more useful to rank them based on the user’s personal preference and on the probability of retweeting the information. (Feng, page 1, column 1, paragraph 1, line 2 “Tweets are ranked in chronological order regardless of their potential interestedness.  Users have to scan through pages of tweets to find useful information.  Thus, a more personalize ranking scheme is needed to filter the overwhelmed (sic) information.  Since retweet history reveals users’ personal preference for tweets, we study how to learn a predictive model to rank the tweets according to their probability of being retweeted.”)
Regarding claim 9,
	The combination of Chu, Podpora, Jin, Raghavan, and Feng teaches the method of claim 1,
	further including estimating a user behavior model from a repository of model structures according to scores associated with the decisions of each of the plurality of decision makers. (Feng, page 577, column 1, paragraph 1, line 6 “Since retweet history reveals users’ personal preference for tweets, we study how to learn a predictive model to rank the tweets according to their probability of being retweeted.” And, Feng, Figure 1, and, page 577, column 2, paragraph 4, line 6 “We propose a general graph model to analyze retweet behavior. All sources of information can be converted to the feature vectors of nodes and edges.  The graph model is fully extensible to new features.” And, Feng, page 579, paragraph 1, line 7 “As shown in Figure 1, nodes and edges in the retweet graph have rich auxiliary information.  To incorporate all sources of information, each node is represented by a feature vector

    PNG
    media_image5.png
    24
    191
    media_image5.png
    Greyscale
 and each edge is also represented by a feature vector 
    PNG
    media_image6.png
    22
    131
    media_image6.png
    Greyscale
.  These features will finally be mapped to node weights and edge weights.”

    PNG
    media_image7.png
    363
    1309
    media_image7.png
    Greyscale

In other words, probability of being retweeted is estimating user behavior, feature vectors as shown in Figure 1 are repository of model structures, and rank the tweets according to their probability of being retweeted is according to scores associated with a plurality of decision makers.)
Regarding claim 15,
	The combination of Chu, Podpora, Jin, Raghavan, and Feng teaches the system of claim 10,
	wherein the executable instructions further score each of the decisions according to a probability the decision being selected by of each of the plurality of decision makers.  (Feng, page 579, column 2, paragraph 8, line 1 “Prior probability of being retweeted and time span since last time being retweeted. Both the features are used to measure the probability of the publisher’s tweets getting retweeted.  They can filter publishers that seldom get attention and capture popular publishers.”  In other words, used to measure is executable instructions further score, probability of the publisher’s tweets getting retweeted is probability the decision being selected by each of the plurality of decision makers, and retweeted is decision.)
Claim 16 is a system claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 16 is rejected for the same reasons as claim 9.
Claim 21 is a computer program product claim corresponding to system claim 15.  Otherwise, they are the same.  Therefore, claim 21 is rejected for the same reasons as claim 15.
Claim 22 is a computer program product claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 22 is rejected for the same reasons as claim 9.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.R./Examiner, Art Unit 2124              
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124